DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.








Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a first opening forward of the vehicle” in line 4.  It is clear from the drawings and the disclosure that the opening is not forward of the vehicle, but clearly beneath the vehicle in a forward position.
Claim 1 recites, “a front wheel” in line 11.  As the limitation has previously set out, it should read, “the front wheel”.
Claim 12 recites, “a size of recess of recess closer to the first opening” in lines 2-3.  It is unclear as to what the applicant is referring to with this language.  As the language is unclear, it has not been treated with respect to any prior art rejections.
Claims 2-11 and 13-16 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11, 13 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohira (US 2015/0225026).
Regarding Claim 1, Ohira discloses a front deflector 40 configured to be provided on a surface ahead of a front wheel of a vehicle (see Fig. 10), the front deflector comprised of a first opening 70, the first opening configured to receive air into an inner space of the front deflector when the vehicle travels forward; a guide wall (see Fig. 9 guide wall near 54) that directs the air received into the inner space from the first opening to at least a vehicle- width-direction outer side in the inner space; and a second opening (see Fig. 10; opening at rear of inlet 70 along flow path E4) that opens rearward of the first opening in a position that overlaps with a front wheel of the vehicle, and exhausts the air in the inner space to the vehicle-width-direction outer side.
Regarding Claims 2 and 19, the deflector includes a fin 60 on a lower surface to direct air outward (see Fig. 10).
Regarding Claim 3, the second opening is on an outer surface and faces the wheel well.
Regarding Claim 4, see Fig. 9.
Regarding Claims 5 and 6, the deflector includes a lower member 40 and an upper member 52 (see Fig. 10) with the lower attached to the upper at a peripheral.
Regarding Claim 11, the inner space is between the upper and lower members.

Regarding Claim 17, Ohira discloses a vehicle comprised of a front deflector 40 disposed on a surface ahead of a front wheel of the vehicle, the front deflector comprising a first opening 70 forward of the vehicle, the first opening configured to receive air into an inner space of the front deflector when the vehicle travels forward; a guide wall (see Fig. 9 near 54) that directs the air received into the inner space from the first opening to at least a vehicle-width-direction outer side in the inner space; and a second opening (see Fig. 10; opening at rear of inlet 70 along flow path E4) that opens rearward of the first opening in a position that overlaps with a front wheel of the vehicle, and exhausts the air in the inner space to the vehicle-width-direction outer side.
Regarding Claim 18, Ohira discloses a front deflector 40 configured to be provided on a surface ahead of a front wheel of a vehicle, the front deflector comprised of an air inlet 70 disposed on a front-facing surface of the vehicle and configured to receive air into an inner space of the front deflector; a wall (see Fig. 9 near 54) that directs the air received into the air inlet to at least a vehicle-width-direction outer side of the inner space; and an air outlet (see Fig. 10; opening at rear of inlet 70 along flow path E4) provided on a rear-facing surface of the front deflector that faces a wheel well of the vehicle and exhausts the air from the inner space to the vehicle-width-direction outer side.


Allowable Subject Matter
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7-10 and 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JASON S DANIELS/Primary Examiner, Art Unit 3612